 


 HR 195 ENR: Federal Register Printing Savings Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 195 
 
AN ACT 
Making further continuing appropriations for the fiscal year ending September 30, 2018, and for other purposes. 
 
 
AFederal Register Printing Savings Act of 2017 
1.Short titleThis division may be cited as the Federal Register Printing Savings Act of 2017.  2.Restrictions on distribution of free printed copies of Federal Register to Members of Congress and federal employees (a)RestrictionsSection 1506 of title 44, United States Code, is amended— 
(1)by striking “The Administrative Committee” and inserting (a) Composition; Duties.—The Administrative Committee;  (2)in subsection (a)(4), by striking “the number of copies” and inserting “subject to subsection (b), the number of copies”; and  
(3)by adding at the end the following new subsection:  (b)Restrictions on distribution of free printed copies to Members of Congress and officers and employees of the United States (1)Prohibiting subscription to printed copies without requestUnder the regulations prescribed to carry out subsection (a)(4), the Director of the Government Publishing Office may not provide a printed copy of the Federal Register without charge to any Member of Congress or any other office of the United States during a year unless— 
(A)the Member or office requests a printed copy of a specific issue of the Federal Register; or  (B)during that year or during the previous year, the Member or office requested a subscription to printed copies of the Federal Register for that year, as described in paragraph (2).  
(2)Administration of subscriptionsThe regulations prescribed to carry out subsection (a)(4) shall include— (A)provisions regarding notifications to offices of Members of Congress and other offices of the United States of the restrictions of paragraph (1);  
(B)provisions describing the process by which Members and other offices may request a specific issue of the Federal Register for purposes of paragraph (1)(A); and  (C)provisions describing the process by which Members and other offices may request a subscription to the Federal Register for purposes of paragraph (1)(B), except that such regulations shall limit the period for such a subscription to not longer than 1 year..  
(b)Effective dateThe amendment made by subsection (a) shall take effect January 1, 2018.  BExtension of Continuing Appropriations Act, 2018 2001. The Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is amended— 
(1)by striking the date specified in section 106(3) and inserting February 8, 2018; and (2)by adding after section 147 the following: 
 
148.Funds appropriated by the Department of Defense Missile Defeat and Defense Enhancements Appropriations Act, 2018 (division B of Public Law 115–96) may be obligated and expended notwithstanding section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 149.Amounts made available by section 101 for Department of Agriculture—Food and Nutrition Service—Child Nutrition Programs to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80) may be apportioned up to the rate for operations necessary to ensure that the program can be fully operational by May 2018. 
150.Amounts made available by section 101 for National Aeronautics and Space Administration—Exploration may be apportioned up to the rate for operations necessary to maintain the planned launch capability schedules for the Space Launch System launch vehicle, Exploration Ground Systems, and Orion Multi-Purpose Crew Vehicle programs. 151.Amounts made available by section 101 for Department of Energy—Energy Programs—Office of the Inspector General may be apportioned up to the rate for operations necessary to sustain staffing levels achieved on June 30, 2017. 
152.Amounts made available by section 101 for Small Business Administration—Business Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 153.For 2018, the Secretary of Housing and Urban Development may make temporary adjustments to the Section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster in 2017 or 2018 under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster and that would otherwise prevent a public housing agency from leasing up to its authorized level of units under contract (but not to exceed such level), upon request by and in consultation with a public housing agency and supported by documentation as required by the Secretary that demonstrates the need for the adjustment.  
154. 
(a)Employees furloughed as a result of any lapse in appropriations which begins on or about January 20, 2018, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends. (b)For purposes of this section, employee means: 
(1)a federal employee; (2)an employee of the District of Columbia Courts; 
(3)an employee of the Public Defender Service for the District of Columbia; or (4)a District of Columbia Government employee. 
(c)All obligations incurred in anticipation of the appropriations made and authority granted by this division for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government functions, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this division. 155. (a)If a State (or another Federal grantee) used State funds (or the grantee’s non-Federal funds) to continue carrying out a Federal program or furloughed State employees (or the grantee’s employees) whose compensation is advanced or reimbursed in whole or in part by the Federal Government— 
(1)such furloughed employees shall be compensated at their standard rate of compensation for such period; (2)the State (or such other grantee) shall be reimbursed for expenses that would have been paid by the Federal Government during such period had appropriations been available, including the cost of compensating such furloughed employees, together with interest thereon calculated under section 6503(d) of title 31, United States Code; and 
(3)the State (or such other grantee) may use funds available to the State (or the grantee) under such Federal program to reimburse such State (or the grantee), together with interest thereon calculated under section 6503(d) of title 31, United States Code. (b)For purposes of this section, the term State and the term grantee shall have the meaning as such term is defined under the applicable Federal program under subsection (a). In addition, to continue carrying out a Federal program means the continued performance by a State or other Federal grantee, during the period of a lapse in appropriations, of a Federal program that the State or such other grantee had been carrying out prior to the period of the lapse in appropriations. 
(c)The authority under this section applies with respect to any period in fiscal year 2018 (not limited to periods beginning or ending after the date of the enactment of this division) during which there occurs a lapse in appropriations with respect to any department or agency of the Federal Government which, but for such lapse in appropriations, would have paid, or made reimbursement relating to, any of the expenses referred to in this section with respect to the program involved. Payments and reimbursements under this authority shall be made only to the extent and in amounts provided in advance in appropriations Acts.. 2002.The Further Additional Continuing Appropriations Act, 2018 (division A of Public Law 115–96) is amended by striking section 1002. 
2003.For the purposes of division D of Public Law 115–56, the time covered by such division shall be considered to include the period which began on or about January 20, 2018, during which there occurred a lapse in appropriations. This division may be cited as the Extension of Continuing Appropriations Act, 2018.  
CHEALTHY KIDS Act 
3001.Short titleThis division may be cited as the Helping Ensure Access for Little Ones, Toddlers, and Hopeful Youth by Keeping Insurance Delivery Stable Act or the HEALTHY KIDS Act. 3002.Six-year funding extension of the Children’s Health Insurance Program (a)Funding (1)In generalSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)), as amended by section 3201(a) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended— 
(A)in paragraph (20)(B), by striking ; and and inserting a semicolon; (B)by striking paragraph (21) and inserting the following new paragraphs: 
 
(21)for fiscal year 2018, $21,500,000,000; (22)for fiscal year 2019, $22,600,000,000; 
(23)for fiscal year 2020, $23,700,000,000; (24)for fiscal year 2021, $24,800,000,000; 
(25)for fiscal year 2022, $25,900,000,000; and (26)for fiscal year 2023, for purposes of making two semi-annual allotments— 
(A)$2,850,000,000 for the period beginning on October 1, 2022, and ending on March 31, 2023; and (B)$2,850,000,000 for the period beginning on April 1, 2023, and ending on September 30, 2023.. 
(2)Prevention of duplicate appropriations for fiscal year 2018Notwithstanding any other provision of law, insofar as funds have been appropriated under subsection (a)(21) of section 2104 of the Social Security Act (42 U.S.C. 1397dd), as such subsection is in effect on the day before the date of the enactment of this Act, to provide allotments to States under the State Children's Health Insurance Program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) (whether implemented under title XIX, XXI, or both, of the Social Security Act) for fiscal year 2018— (A)any amounts that are so appropriated that are not so allotted and obligated before the date of the enactment of this Act, are rescinded; and 
(B)any amount provided for CHIP allotments to a State under this section (and the amendments made by this section) for such fiscal year shall be reduced by the amount of such appropriations so allotted and obligated before such date. (b)Allotments (1)In generalSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)), as amended by section 3201(b) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended— 
(A)in paragraph (2)(B)— (i)in the matter preceding clause (i), by striking (19) and inserting (25); 
(ii)in clause (i), by striking and 2017 and inserting , 2017, and 2023; and (iii)in clause (ii)— 
(I)in the matter preceding subclause (I), by striking and paragraph (10); and  (II)in subclause (I), by inserting (or, in the case of fiscal year 2018, under paragraph (4)) after clause (i); 
(B)in paragraph (5), by striking 2018 and inserting 2023; (C)in paragraph (7)— 
(i)in subparagraph (A), by striking 2017 and inserting 2023; (ii)in subparagraph (B), in the matter preceding clause (i), by inserting (or, in the case of fiscal year 2018, by not later than the date that is 60 days after the date of the enactment of the HEALTHY KIDS Act) after before the August 31 preceding the beginning of the fiscal year; and 
(iii)in the matter following subparagraph (B), by striking or fiscal year 2016 and inserting fiscal year 2016, fiscal year 2018, fiscal year 2020, or fiscal year 2022; (D)in paragraph (9), by striking 2018 and inserting 2023; and 
(E)by amending paragraph (10) to read as follows:  (10)For fiscal year 2023 (A)First halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (A) of paragraph (26) of subsection (a) for the semi-annual period described in such subparagraph, increased by the amount of the appropriation for such period under section 3002(b)(2) of the HEALTHY KIDS Act, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the first half ratio (described in subparagraph (D)) of the amount described in subparagraph (C). 
(B)Second halfSubject to paragraphs (5) and (7), from the amount made available under subparagraph (B) of paragraph (26) of subsection (a) for the semi-annual period described in such subparagraph, the Secretary shall compute a State allotment for each State (including the District of Columbia and each commonwealth and territory) for such semi-annual period in an amount equal to the amount made available under such subparagraph, multiplied by the ratio of— (i)the amount of the allotment to such State under subparagraph (A); to 
(ii)the total of the amount of all of the allotments made available under such subparagraph. (C)Full year amount based on rebased amountThe amount described in this subparagraph for a State is equal to the Federal payments to the State that are attributable to (and countable towards) the total amount of allotments available under this section to the State in fiscal year 2022 (including payments made to the State under subsection (n) for fiscal year 2022 as well as amounts redistributed to the State in fiscal year 2022), multiplied by the allotment increase factor under paragraph (6) for fiscal year 2023. 
(D)First half ratioThe first half ratio described in this subparagraph is the ratio of— (i)the sum of— 
(I)the amount made available under subsection (a)(26)(A); and (II)the amount of the appropriation for such period under section 3002(b)(2) of the HEALTHY KIDS Act; to 
(ii)the sum of— (I)the amount described in clause (i); and 
(II)the amount made available under subsection (a)(26)(B).. (2)One-time appropriation for fiscal year 2023There is appropriated to the Secretary of Health and Human Services, out of any money in the Treasury not otherwise appropriated, $20,200,000,000 to accompany the allotment made for the period beginning on October 1, 2022, and ending on March 31, 2023, under paragraph (26)(A) of section 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)) (as added by subsection (a)), to remain available until expended. Such amount shall be used to provide allotments to States under paragraph (10) of section 2104(m) of such Act (as added by paragraph (1)) for the first 6 months of fiscal year 2023 in the same manner as allotments are provided under subsection (a)(26)(A) of such section 2104 and subject to the same terms and conditions as apply to the allotments provided from such subsection (a)(26)(A). 
(c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended— (1)in paragraph (2)— 
(A)in subparagraph (A)(ii)— (i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2022; and 
(ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2023; and (B)in subparagraph (B)— 
(i)by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, and 2018 through 2022; and (ii)by striking fiscal year 2015 and fiscal year 2017 and inserting fiscal years 2015, 2017, and 2023; and 
(2)in paragraph (3)(A), in the matter preceding clause (i), by striking or a semi-annual allotment period for fiscal year 2015 or 2017 and inserting or in any of fiscal years 2018 through 2022 (or a semi-annual allotment period for fiscal year 2015, 2017, or 2023). (d)Extension of qualifying states option (1)In generalSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended— 
(A)in the heading, by striking through 2017 and inserting through 2023; and (B)in subparagraph (A), by striking 2017 and inserting 2023. 
(2)Technical amendmentsSection 2104(f)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1397dd(f)(2)(B)(ii)), as amended by section 3201(c) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended— (A)in subclause (I), by striking for the month (as defined in subclause (II)) and inserting (as defined in subclause (II)) for the month; 
(B)in subclause (II), by inserting , as in effect on the day before the date of the enactment of the HEALTHY KIDS Act, after section 2105(g)(4)(A); and (C)in subclause (VI)— 
(i)by inserting , as in effect on the day before the date of the enactment of the HEALTHY KIDS Act after , section 2105(g)(4); and (ii)by inserting , as so in effect after under section 2105(g)(4). 
(e)Extension of express lane eligibility optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking 2017 and inserting 2023. (f)Assurance of affordability standard for children and families (1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended— 
(A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2023; and (B)in subparagraph (A), in the matter preceding clause (i)— 
(i)by striking 2019 and inserting 2023; and (ii)by striking The preceding sentence shall not be construed as preventing a State during such period and inserting During the period that begins on October 1, 2019, and ends on September 30, 2023, the preceding sentence shall only apply with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved. The preceding sentences shall not be construed as preventing a State during any such periods. 
(2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended— (A)in the paragraph heading, by striking until October 1, 2019 and inserting through September 30, 2023; and 
(B)by striking September 30, 2019, and inserting September 30, 2023 (but during the period that begins on October 1, 2019, and ends on September 30, 2023, only with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved). (g)CHIP look-Alike plans (1)Blending risk poolsSection 2107 of the Social Security Act (42 U.S.C. 1397gg) is amended by adding at the end the following: 
 
(g)Use of blended risk pools 
(1)In generalNothing in this title (or any other provision of Federal law) shall be construed as preventing a State from considering children enrolled in a qualified CHIP look-alike program and children enrolled in a State child health plan under this title (or a waiver of such plan) as members of a single risk pool. (2)Qualified CHIP look-alike programIn this subsection, the term qualified CHIP look-alike program means a State program— 
(A)under which children who are under the age of 19 and are not eligible to receive medical assistance under title XIX or child health assistance under this title may purchase coverage through the State that provides benefits that are at least identical to the benefits provided under the State child health plan under this title (or a waiver of such plan); and (B)that is funded exclusively through non-Federal funds, including funds received by the State in the form of premiums for the purchase of such coverage.. 
(2)Coverage rule 
(A)In generalSection 5000A(f)(1) of the Internal Revenue Code of 1986 is amended in subparagraph (A)(iii), by inserting or under a qualified CHIP look-alike program (as defined in section 2107(g) of the Social Security Act) before the comma at the end. (B)Effective dateThe amendment made by subparagraph (A) shall apply with respect to taxable years beginning after December 31, 2017. 
(h)Availability of unused fiscal year 2018 redistribution amountsAny amounts that have been redistributed to States under subsection (f) of section 2104 of the Social Security Act (42 U.S.C. 1397dd) for fiscal year 2018 that are not, or will not be, expended by the end of that fiscal year shall be— (1)adjusted by the Secretary before the end of fiscal year 2018 to reflect an updated estimate of shortfalls under subsection (f)(2)(A) of such section; and 
(2)available for redistribution under subsection (f) of such section for subsequent fiscal years. 3003.Extension of certain programs and demonstration projects (a)Childhood obesity demonstration projectSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended— 
(1)by striking and $10,000,000 and inserting , $10,000,000; and (2)by inserting after 2017 the following: , and $30,000,000 for the period of fiscal years 2018 through 2023. 
(b)Pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended— (1)by striking Out of any and inserting the following: 
 
(1)In generalOut of any; (2)by striking there is appropriated for each and inserting “there is appropriated— 
 
(A)for each; (3)by striking , and there is appropriated for the period and inserting “; 
 
(B)for the period; (4)by striking . Funds appropriated under this subsection shall remain available until expended. and inserting ; and; and 
(5)by adding at the end the following:  (C)for the period of fiscal years 2018 through 2023, $90,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)). 
(2)AvailabilityFunds appropriated under this subsection shall remain available until expended.. 3004.Extension of outreach and enrollment program (a)In generalSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended— 
(1)in subsection (a)(1), by striking 2017 and inserting 2023; and (2)in subsection (g)— 
(A)by striking and $40,000,000 and inserting , $40,000,000; and (B)by inserting after 2017 the following: , and $120,000,000 for the period of fiscal years 2018 through 2023. 
(b)Making organizations that use parent mentors eligible To receive grantsSection 2113(f) of the Social Security Act (42 U.S.C. 1397mm(f)) is amended— (1)in paragraph (1)(E), by striking or community-based doula programs and inserting , community-based doula programs, or parent mentors; and 
(2)by adding at the end the following new paragraph:  (5)Parent mentorThe term parent mentor means an individual who— 
(A)is a parent or guardian of at least one child who is an eligible child under this title or title XIX; and (B)is trained to assist families with children who have no health insurance coverage with respect to improving the social determinants of the health of such children, including by providing— 
(i)education about health insurance coverage, including, with respect to obtaining such coverage, eligibility criteria and application and renewal processes; (ii)assistance with completing and submitting applications for health insurance coverage; 
(iii)a liaison between families and representatives of State plans under title XIX or State child health plans under this title; (iv)guidance on identifying medical and dental homes and community pharmacies for children; and 
(v)assistance and referrals to successfully address social determinants of children’s health, including poverty, food insufficiency, and housing.. (c)Exclusion from modified adjusted gross incomeSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended— 
(1)in the first paragraph (14), relating to income determined using modified adjusted gross income, by adding at the end the following new subparagraph:  (J)Exclusion of parent mentor compensation from income determinationAny nominal amount received by an individual as compensation, including a stipend, for participation as a parent mentor (as defined in paragraph (5) of section 2113(f)) in an activity or program funded through a grant under such section shall be disregarded for purposes of determining the income eligibility of such individual for medical assistance under the State plan or any waiver of such plan.; and 
(2)by striking (14) Exclusion and inserting (15) Exclusion. 3005.Extension and reduction of additional Federal financial participation for CHIPSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended in the second sentence by inserting and during the period that begins on October 1, 2019, and ends on September 30, 2020, the enhanced FMAP determined for a State for a fiscal year (or for any portion of a fiscal year occurring during such period) shall be increased by 11.5 percentage points after 23 percentage points,. 
3006.Medicaid Improvement FundSection 1941 of the Social Security Act (42 U.S.C. 1396w–1) is amended— (1)in subsection (a), in the first sentence, by inserting before the period at the end the following: , and, in accordance with subsection (b)(3), for the purposes of subparagraph (B) of such subsection; and 
(2)in subsection (b)— (A)in paragraph (2)— 
(i)in the first sentence, by inserting pursuant to paragraph (1) after in the Fund; (ii)by inserting after the first sentence the following sentence: Amounts in the Fund pursuant to paragraph (3) shall be available in advance of appropriations but only if the total amount obligated from the Fund does not exceed the amount available to the Fund under such paragraph (3).; and 
(iii)in the last sentence, by striking sentence and inserting sentences; and  (B)by adding at the end the following new paragraph: 
 
(3)Additional funding for State activities relating to mechanized claims systems 
(A)In generalIn addition to the amount made available under paragraph (1), there shall be available to the Fund, for expenditures from the Fund in accordance with subparagraph (B), for fiscal year 2023 and thereafter, $980,000,000, to remain available until expended.  (B)PurposesThe Secretary shall use amounts made available to the Fund under subparagraph (A) to pay to each State which has a plan approved under this title, for each quarter beginning during or after fiscal year 2023 an amount equal to— 
(i)100 percent minus the percent specified in clause (i) of section 1903(a)(3)(A) of so much of the sums expended by the State during such quarter as are attributable to the activities described in such clause; (ii)100 percent minus the Federal medical assistance percentage applied under clause (iii) of such section of so much of the sums expended during such quarter (as found necessary by the Secretary under such clause) by the State as are attributable to the activities described in such clause; and 
(iii)100 percent minus the percent specified in section 1903(a)(3)(B) of so much of the sums expended by the State during such quarter as are attributable to the activities described in such section.. DSuspension of certain health-related taxes 4001.Extension of moratorium on medical device excise tax (a)In generalSection 4191(c) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2019 . 
(b)Effective dateThe amendment made by this section shall apply to sales after December 31, 2017. 4002.Delay in implementation of excise tax on high cost employer-sponsored health coverageSection 9001(c) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2021. 
4003.Suspension of annual fee on health insurance providers 
(b)In generalSection 9010(j) of the Patient Protection and Affordable Care Act is amended— (1)by striking and at the end of paragraph (1), 
(2)by striking the period at the end of paragraph (2) and inserting , and ending before January 1, 2019, and, and (3)by adding at the end the following new paragraph: 
 
(3)beginning after December 31, 2019.. (c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2018. 
EBudgetary Effects 
5001.Budgetary effects 
(a)In generalThe budgetary effects of division C and each succeeding division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate paygo scorecardsThe budgetary effects of division C and each succeeding division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division C and each succeeding division shall not be estimated— (1)for purposes of section 251 of such Act; and 
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 